Exhibit 10.2

 

PARTIAL TERMINATION OF LEASE AND SUBLEASE

 

THIS PARTIAL TERMINATION OF LEASE AND SUBLEASE, dated as of this 5th day of
June, 2003, by and among SPTIHS PROPERTIES TRUST, a Maryland real estate
investment trust (“Landlord”), FIVE STAR QUALITY CARE TRUST, a Maryland business
trust (“Tenant”) and FIVE STAR QUALITY CARE-GA, LLC, a Delaware limited
liability company (“Subtenant”).

 

WITNESSETH:

 

WHEREAS, pursuant to the terms of that certain Master Lease Agreement, dated
December 31, 2001 (the “Master Lease”), Landlord leased to Tenant and Tenant
leased from Landlord certain premises at various locations, including those
premises as more particularly described on Exhibit A attached hereto (the
“Premises”);

 

WHEREAS, pursuant to the terms of that certain Sublease Agreement dated December
31, 2001 (the “Sublease”), Tenant subleased certain premises at various
locations, including the Premises, to Subtenant and Subtenant subleased those
certain premises from Tenant;

 

WHEREAS, Landlord, Tenant and subtenant now wish to terminate the Master Lease
and the Sublease with respect to the Premises;

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, the mutual receipt and legal sufficiency
of which are hereby acknowledged, Landlord and Tenant hereby agree as follows:

 

1.             Tenant represents and warrants that Tenant has not assigned the
Master Lease with respect to the Premises or sublet all or any portion of the
Premises (other than pursuant to the Sublease) or otherwise granted the right to
occupy all or any portion of the Premises to any person or entity.

 

2.             Subtenant represents and warrants that Subtenant has not assigned
the Sublease with respect to the Premises or further sublet all or any portion
of the Premises or otherwise granted the right to occupy all or any portion of
the Premises to any person or entity.

 

3.             Effective as of the date hereof, each of the Master Lease and the
Sublease is terminated with respect to the Premises and no party shall have any
further rights or

 

--------------------------------------------------------------------------------


 

liabilities thereunder with respect to the Premises, except those rights and
liabilities which by their terms survive termination of the Master Lease or the
Sublease.

 

4.             The declaration of trust establishing Landlord, a copy of which,
together with all amendments thereto (the “Declaration”), is duly filed with the
Department of Assessments and Taxation of the State of Maryland, provides that
the name “SPTIHS Properties Trust” refers to the Trustees under the Declaration
collectively as Trustees, but not individually or personally, and no trustee,
officer, shareholder, employee or agent of Landlord shall be held to any
personal liability, jointly or severally, for any obligation of, or claim
against, Landlord.  All persons dealing with Landlord, in any way, shall look
only to the assets of Landlord for the payment of any sum or the performance of
any obligation.  The provisions of this section shall survive the closing.

 

[Signature on following page.]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Landlord, Tenant and Subtenant have caused this Partial
Termination of Lease and Sublease to be duly executed, as a sealed instrument,
as of the date first set forth above.

 

 

 

LANDLORD:

 

 

 

 

SPTIHS PROPERTIES TRUST,

 

a Maryland real estate investment trust

 

 

 

 

 

 

 

By:

/s/ John R. Hoadley

 

 

 

Name:  John R. Hoadley

 

 

Treasurer

 

 

 

 

TENANT:

 

 

 

 

FIVE STAR QUALITY CARE TRUST

 

a Maryland business trust

 

 

 

 

 

 

 

By:

/s/ Bruce Mackey

 

 

 

Name:  Bruce Mackey

 

 

Treasurer

 

 

 

 

SUBTENANT:

 

 

 

 

FIVE STAR QUALITY CARE-GA, LLC

 

a Delaware limited liability company

 

 

 

 

 

 

By:

/s/ Bruce Mackey

 

 

 

Name:  Bruce Mackey

 

 

Treasurer

 

3

--------------------------------------------------------------------------------


 

EXHIBIT A

 

The Premises

 

[See attached legal description]

 

--------------------------------------------------------------------------------


 

Legal Description

 

(Glenwood - Wheeler County)

 

ALL THAT TRACT or parcel of land lying and being within the City of Glenwood,
Wheeler County, Georgia, and being more particularly described as follows:

 

BEGINNING at a railroad spike found at the intersection of the northerly
right-of-way of Fourth Avenue (having a 70 foot right-of-way) and the easterly
right-of-way of Sixth Street; thence North 22 degrees 50 minutes 53 seconds West
a distance of 189.38 feet to a railroad spike found; thence North 67 degrees 28
minutes 46 seconds East a distance of 400.00 feet to a railroad spike found on
the westerly right-of-way of Fifth Street (having a 70 foot right-of-way);
thence along the westerly right-of-way of Fifth Street South 22 degrees 36
minutes 47 seconds East a distance of 189.96 feet to a nail found on the
northerly right-of-way of Fourth Avenue; thence along the northerly right-of-way
of Fourth Avenue South 67 degrees 33 minutes 50 seconds West a distance of
399.23 feet to a railroad spike found and the POINT OF BEGINNING.

 

CONTAINING 1.7400 acres or 75,795.41 square feet as shown on that certain
Boundary & Above Ground “As-Built” Survey for Glenwood/SCC, Inc.; Health and
Retirement Properties Trust, its successors and assigns; Community Care of
America, Inc.; First American Title Insurance Company, prepared by Pearson &
Associates, Inc., bearing the seal and certification of Mark A. Buckner, Georgia
Registered Land Surveyor No. 2422, dated March 26, 1996, last revised May 3,
1996.

 

--------------------------------------------------------------------------------